In a proceeding under article 78 of the Civil Practice Act, to review and annul a determination of the State Rent Administrator granting the application of the landlords (intervenorsrespondents) for a rent increase, the petitioner (a tenant) appeals from an order of the Supreme Court, Queens County, made and entered September 29, 1961, which denied his petition and dismissed the proceeding. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.